UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 17-2813
                                   _____________

                               ARTURO DELACRUZ,
                                            Appellant

                                           v.

                          UNITED STATES OF AMERICA

                                  ________________

                On Appeal from the United States District Court for the
                               District of New Jersey
                      (D.C. Civil Action No. 3-16-cv-02078)
                      District Judge: Hon. Michael A. Shipp

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                November 19, 2019

           Before: CHAGARES, MATEY, and FUENTES, Circuit Judges.

                                    ____________

                                       ORDER
                                    ____________

      IT IS NOW ORDERED that the Court’s opinion, filed on November 21, 2019, is
hereby amended as follows:

      (1) On page 3, paragraph 3, the last sentence is revised to read “We then
         appointed CJA counsel to represent Delacruz.”

      (2) On page 3, footnote 1 is amended to read “We commend counsel for their
         excellent briefing.”

                                                         By the Court,

                                                         Michael A. Chagares
                                                         Circuit Judge

Dated: January 16, 2020